DECISION AND JUDGMENT ENTRY
Pursuant to the authority of 6th Dist.Loc.App.R. 12(C), this court suasponte places this case on the accelerated docket. Appellants, Robert Westmark and Judith Kay Stimac, personal representative of the estate of Jeanette Westmark, appeal the judgment of the Fulton County Court of Common Pleas which granted summary judgment to appellee, Farmers Insurance of Columbus, Inc. ("Farmers").
Appellant Westmark had a homeowners' insurance policy with Farmers in effect on April 3, 1998, when he was involved in an automobile collision.  Appellants claim that the homeowners' policy was actually a motor vehicle liability policy, for which uninsured/underinsured motorist ("UM") coverage must be offered. Insofar as Farmers failed to offer such coverage, appellants argue that they are entitled to UM coverage as a matter of law for the April 3, 1998 automobile collision.
Based upon our decision in Ruiz v. Rygalski (Mar. 29, 2002), Lucas App. No. L-01-1363, unreported, we find appellants sole assignment of error not well-taken.  On consideration whereof, the court finds substantial justice has been done the party complaining and the judgment of the Fulton County Court of Common Pleas is affirmed.  Appellants are ordered to pay the court costs of this appeal.
Insofar as our holding is in direct conflict with Lemm v. The Hartford
(Oct. 4, 2001), Franklin App. No. 01AP-251, unreported, which is currently before the Ohio Supreme Court for its consideration,1 we respectfully submit this case to the Ohio Supreme Court, pursuant to Art. IV, Section 3(B)(4), Ohio Constitution, for review and final determination.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.  See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
Peter M. Handwork, J., James R. Sherck, J., and Richard W. Knepper,J., CONCUR.
1 Lemm v. The Hartford (2001), 93 Ohio St.3d 1475.